DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 have been examined and are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 9 and 17 include “the data of the first query result excluding the data comprised in both the first query result and the second query result.” There is insufficient antecedent basis for the two instances of “the data” in these claims. All respective dependent claims are likewise rejected. 
Claim 6 includes “further comprises: retrieving, by the one or more processing units, the first query result of the query request”, however, independent claim 1 already includes this retrieval step. It is not clear why it is being repeated. Claims 14 and 20 are likewise rejected. 

Claims 13 and 19 include “the data”, however, their respective independent claims include more than one instance of “the data”; is it not clear which one serves to provide antecedent basis in claims 13 and 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7-12 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al., Pub. No.: US 20040205046 A1, hereinafter Cohen.

Cohen discloses A computer-implemented method, comprising: 
receiving, by one or more processing units, a query request from a client, wherein the query request comprises information of a previous query request from the client (paragraphs 40, 45, 47); 
retrieving, by the one or more processing units, a first query result of the query request and a second query result of the previous query request (see mapping above including at least paragraphs 40, 47-49, 52, 55-61); and 
sending, by the one or more processing units, a delta data and a first indicator to the client in response to the first query result being different from the second query result, wherein the delta data is the data of the first query result excluding the data comprised in both the first query result and the second query result, and the first indicator indicates the data comprised in both the first query result and the second query result (see mapping above including at least paragraphs 40, 47-49, 52, 55-61). 

As per claim 2, Cohen discloses the method of claim 1, further comprising: comparing, by the one or more processing units, the first query result with the second query result to obtain the delta data (multiple examples of the claimed comparing are disclosed in at least paragraphs 24, 40, 46-49, 57-61). 

As per claim 3, Cohen discloses the method of claim 1, wherein the information comprises URI related information of the previous query request (see rejection of claim 1, note that the documents are queried and accessed via a search engine and webserver and indexed with respect to terms of the queries (i.e. URI related information); additionally and/or alternatively, paragraph 44 discloses timestamps (i.e. URI related information) associated with query terms and document results).

As per claim 4, Cohen discloses the method of claim 3, wherein the information further comprises a specific data which corresponds uniquely to the second query result (see rejection of claim 3 including at least paragraphs 25 and 47. Note that each document/result is uniquely identifiable. Additionally, and/or alternatively, the query included time stamp information and/or terms correspond uniquely to particular query results).

As per claim 7, Cohen discloses the method of claim 1, wherein the first query result and the second query result are structured data (paragraph 25 discloses structured data examples). 

As per claim 8, Cohen discloses the method of claim 1, wherein the information comprises a second indicator which indicates the second query result is available for the client (see mapping above including at least paragraphs 40, 47-49, 52, 55-61). 

Analogous claims 9-12 and 15-18 are likewise rejected. See Cohen paragraphs 2, 16 and 23 for the computer system and computer program product of claims 9 and 17. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 5, 6, 13, 14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cohen in view of Testardi et al., Pub. No.: US 20210042320 A1, hereinafter Testardi.

As per claim 5, Cohen discloses the method of claim 4. Cohen does not explicitly disclose, however, in the related field of endeavor of synchronizing data, Testardi discloses wherein the specific data comprises an Etag value of the second query result (Testardi, paragraph 54). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Testardi’s teaching would have allowed Cohen’s method to utilize unique etag values in order to determine whether or not respective content under consideration already exists for purposes of more efficiently carrying out synchronization.

Cohen in view of Testardi discloses the method of claim 5, wherein the first query result of the query request and second query result of the previous query request further comprises: 
retrieving, by the one or more processing units, the first query result of the query request (see rejection of retrieving limitation of claim 1); 
determining, by the one or more processing units, an Etag value of the first query result (Testardi, paragraphs 54-55); and 
retrieving, by one or more processing units, the second query result of the previous query request based on the URI related information of the previous query request (see rejection of retrieving limitation of claim 1) in response to the Etag value of the first query result being different from the Etag value of the second query result (Testardi, paragraph 54-55). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Testardi’s teaching would have allowed Cohen’s method to utilize unique etag values in order to determine whether or not respective content under consideration already exists for purposes of more efficiently carrying out synchronization.

As per claim 19, Cohen discloses The computer program product of claim 17 wherein the information further comprises a specific data which corresponds uniquely to the second query result (see rejection  Cohen does not explicitly disclose, however, in the related field of endeavor of synchronizing data, Testardi discloses, and the data comprises an Etag value of the second query result (Testardi, paragraph 54). 
	Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of the cited references because Testardi’s teaching would have allowed Cohen’s method to utilize unique etag values in order to determine whether or not respective content under consideration already exists for purposes of more efficiently carrying out synchronization.

	Claims 13, 14, and 20 are analogous to claims rejected above and are therefore likewise rejected.



Pertinent Prior Art
The following are prior art references made of record but not currently relied upon:

DeMarcken et al.
Filling a query cache for travel planning
US 20040249682 A1; see paragraphs 12-16, 135-138 with respect to claims 1, 9 and 17

Ramer et al.
CONTEXTUAL MOBILE CONTENT PLACEMENT ON A MOBILE COMMUNICATION FACILITY
US 20070094042 A1; see paragraphs 82, 107 with respect to claims 1, 9 and 17



Ahi et al.
SYSTEM AND METHOD OF PROVIDING INTEGRATED CALENDARING AND CONCIERGE SERVICES
US 20070260591 A1; see paragraph 56 with respect to claims 1, 9 and 17



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED HASAN whose telephone number is (571)270-5008.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED H HASAN/Primary Examiner, Art Unit 2154